NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted October 21, 2014* 
                                Decided November 12, 2014 
                                               
                                           Before 
 
                          RICHARD A. POSNER, Circuit Judge
                           
                          JOEL M. FLAUM, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge
 
No. 14‐1310 
 
RAYMOND STROMINGER,                               Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Southern District of Indiana,
                                                  Terre Haute Division. 
      v.                                           
                                                  No. 2:10‐cv‐00158‐LJM‐DKL 
EARL BROCK, et al.,                                
      Defendants‐Appellees.                       Larry J. McKinney, 
                                                  Judge. 
 
 
                                         O R D E R 
 
       Plaintiff  Raymond  Strominger,  an  inmate  at  Wabash  Correctional  Facility  who 
uses a wheelchair, appeals from the grant of summary judgment against him in this suit 
asserting  violations  of  the  Americans  with  Disabilities  Act,  28  U.S.C.  ' 12133,  the 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED.  R.  APP.  P. 
34(a)(2). 
No. 14‐1310                                                                                         Page 2 
 
Rehabilitation  Act,  29  U.S.C.  '' 701B718,  and  the  Eighth  Amendment,  for  which  he 
seeks  relief  under  42  U.S.C.  '  1983.  He  contends  that  prison  officials  failed  to  provide 
him  with  a  cell  and  access  to  a  shower  that  complied  with  federal  accessibility 
standards.  This  case  has  a  complicated  procedural  history  involving  a  number  of 
defendants,  but  it  is  unnecessary  for  us  to  dwell  on  the  procedural  details  because 
summary judgment was proper on the merits.   
          
         Because the appeal comes to us from a grant of summary judgment, we construe 
the  evidence  in  the  light  reasonably  most  favorable  to  Strominger,  giving  him  the 
benefit of conflicts in the evidence and reasonable inferences from the evidence. CTL ex 
rel.  Trebatoski  v.  Ashland  School  Dist.,  743  F.3d  524,  528  (7th  Cir.  2014).  At  all  relevant 
times, Strominger used a wheelchair because of nerve damage to his legs that stemmed 
from a drug overdose. He describes the problem as numbness and a sensation of pins 
and  needles  in  his  lower  legs  (the  area  where  a  sock  would  be).  He  is  capable  of 
standing  briefly  and  walking  very  short  distances  with  a  walker.  Strominger’s 
deposition testimony also indicates that he weighs over 300 pounds, which is relevant 
to his objections to the shower chairs that were provided, as discussed below. 
          
         Strominger=s  claims  arise  from  three  incidents  at  the  prison.  First,  in  mid‐2008 
guards  found  that  he  was  hiding  an  improvised  knife,  a  “shank,”  underneath  his 
wheelchair cushion. He was transferred out of his wheelchair‐accessible cell to one that 
was less accessible, confining movement of his wheelchair to the front area, from where 
he had to transfer to the bed or toilet. On his second night in this new cell, he fell while 
standing  and  using  the  toilet.  He  injured  his  back  in  the  fall.  Strominger  used  the 
emergency  button  to  call  for  help  and  was  examined  by  Dr.  Talens,  who  x‐rayed  his 
back but found no injury. Strominger says he continues to experience back pain that the 
medical staff has failed to treat adequately. 
          
         The  second  incident  occurred  eight  days  after  the  cell  transfer.  Strominger  was 
transferred to the segregation unit where the shower was, in his view, unsafe for him. 
He  was  provided  a  portable,  plastic  shower  chair  that  he  considered  unstable  and 
unable  to  hold  his  weight.  He  refused  to  shower  for  34  days  until  a  wall‐mounted 
shower  chair  was  installed.  During  that  time,  Strominger  was  able  to  wash  himself 
using the sink in his cell.   
           
         The third incident occurred a year later, after Strominger beat another inmate to 
death  with  the  footrest  of  his  wheelchair.  He  was  transferred  to  another  segregation 
unit  and  again objected to the shower  chair.  Another  wall‐mounted  shower chair  was 
No. 14‐1310                                                                                          Page 3 
 
ordered and eventually installed. This time, he did not shower for 133 days, but again 
could wash himself using the sink in his cell during that time.   
        The  district  court  granted  summary  judgment  for  the  defendantsCthe  Indiana 
Department  of  Correction  and  seven  prison  officialsCon  Strominger=s  Eighth 
Amendment,  ADA,  and  Rehabilitation  Act  claims  for  compensatory  damages. 
Regarding  the  Eighth  Amendment  claim,  the  court  determined  that  the  defendants= 
actions  in  placing  Strominger  in  the  less  accessible  cell  did  not  amount  to  a  denial  of 
life=s minimal necessities. He could still move around the cell, only with more difficulty, 
and there  was no evidence that the defendants ignored an excessive risk to his safety. 
Regarding  the  arguably  unsafe  portable  shower  chairs,  the  court  determined  that 
Strominger  had  not  been  denied  a  shower.  There  was  evidence  that  he  could  have 
sought assistance getting in and out of the chairs, and that he also had access to his cell 
sink.  In  any  event,  the  court  found,  there  was  no  evidence  that  the  defendants  were 
deliberately indifferent to his needs. Regarding the ADA and Rehabilitation Act claims, 
the court determined that the less accessible cell was Areadily accessible@ to Strominger, 
and  though  the  failure  to  house  him  continuously  in  a  handicapped  cell  was 
Aunfortunate,@  there  was  no  evidence  that  the  placement  was  anything  worse  than 
negligent. The shower claims were less Aclear cut,@ the court acknowledged, but even if 
a plastic chair did not meet Strominger=s needs and the prison should have installed a 
wall‐mounted  shower  chairs  sooner,  any  delay  was  at  most  negligent  rather  than 
deliberate indifferent to his genuine needs.       
 
        Strominger first argues the district court erred in granting summary judgment on 
his  Eighth  Amendment  claims  concerning  his  transfer  to  a  less  accessible  cell  and  the 
unsafe  shower  conditions.  He  maintains  that  these  officials  must  have  known  of  his 
disability (because of notes in his prison file about his limited mobility), and that their 
disregard  of  it  was  deliberate  indifference.  But  as  the  district  court  explained,  the 
actions  of  these  defendants  were  at  most  negligence,  which  is  insufficient  to  show 
deliberate indifference. Farmer v. Brennan, 511 U.S. 825, 835B39 (1994); Olson v. Morgan, 
750  F.3d  708,  713  (7th  Cir.  2014).  Regarding  the  cell,  the  evidence  does  not  allow  an 
inference  that  Strominger  was  deprived  of  life=s  necessities,  but  only  that  his  mobility 
and access to the toilet were made a little more difficult on a very temporary basis. See 
Jaros  v.  Illinois  Dep=t  of  Corrections,  684  F.3d  667,  671  (7th  Cir.  2012);  Tesch  v.  County  of 
Green Lake, 157 F.3d 465, 476 (7th Cir. 1998). Similarly, regarding the shower chairs, the 
record suggests at most not that he was denied life=s necessities but only that he did not 
receive the level of accommodation that he  wished. In both segregation units, officials 
responded  to  Strominger=s  complaints  by  discussing  the  issue  with  him,  investigating 
possible solutions, and eventually installing wall‐mounted shower chairs. See Jaros, 684 
No. 14‐1310                                                                                    Page 4 
 
F.3d  at  671;  Johnson  v.  Snyder,  444  F.3d  579,  585B87  (7th  Cir.  2006),  abrogated  on  other 
grounds by Hill v. Tangherlini, 724 F.3d 965, 967 n.1 (7th Cir. 2013). 
        Strominger  also  challenges  the  grant  of  summary  judgment  on  his  ADA  and 
Rehabilitation  Act  claims.  The  record  is  replete,  he  maintains,  with  evidence  of 
intentional discrimination. He points first to the prison=s decision to transfer him rather 
than  his  non‐disabled  cell‐mate  to  the  less‐accessible  cell,  and  second  to  what  he 
describes as the prison=s failure to comply with ADA Accessibility Guidelines requiring 
a  wall‐mounted  shower  chair.  Neither  of  Strominger=s  examples  is  sufficient  to  avoid 
summary  judgment.  We  find  no  evidence  of  unlawful  animus  against  the  disabled  in 
the  prison’s  disciplinary  decision  to  transfer  Strominger,  the  inmate  who  had  been 
found concealing the shank, from the cell he shared with another inmate until he could 
be transferred to the segregation unit. The cell to which Strominger was transferred was 
not fully accessible, but he was able to move around in it for the brief eight days he was 
housed  there.  The  applicable  federal  regulations  provided  state  prison  officials  with 
reasonable flexibility in complying with accessibility standards. See 28 C.F.R. § 35.151(c) 
(1993). Even if Strominger could show a violation of the ADA and/or Rehabilitation Act, 
he  could  not  recover  compensatory  damages  without  showing  intentional 
discrimination.  42  U.S.C.  § 12133  (ADA);  29  U.S.C.  § 794a(a)(2)  (Rehabilitation  Act); 
Barnes  v.  Gorman,  536  U.S.  181,  184–89  (2002);  CTL ex rel. Trebatoski, 743 F.3d at 528 n.4. 
This circuit has yet to decide whether discriminatory animus or deliberate indifference 
is  required  to  show  intentional  discrimination.  Compare  S.H.  ex  rel.  Durrell  v.  Lower 
Merion  Sch.  Dist.,  729  F.3d  248,  262B63  (3d  Cir.  2013)  (deliberate  indifference),  with 
Carmona‐Rivera  v.  Puerto  Rico,  464  F.3d  14,  18  (1st  Cir.  2006)  (discriminatory  animus). 
Mere  negligence  is  insufficient  under  either  standard,  though.  We  agree  with  the 
district court that even with the generous view of the evidence required for purposes of 
summary  judgment,  the  prison=s  actions  rose  at  worst  to  the  level  of  negligence. 
Strominger is not entitled to damages under the Rehabilitation Act or the ADA. 
         
        Strominger next challenges the district court=s dismissal of his claims against the 
doctor who saw him  after his fall. The court found that those claims were improperly 
joined to his disability‐related claims under Federal Rule of Civil Procedure 20(a)(2). In 
Strominger=s  view,  the  back  injury  after  his  fall  stems  from  the  same  transaction  or 
occurrence  as  the  events  at  the  heart  of  this  suit,  namely,  his  placement  in  the  less 
accessible  cell  and  his  fall  after  the  transfer.  District  courts  are  accorded  substantial 
discretion  in  matters  of  joinder,  and  the  court  here  did  not  abuse  its  discretion  by 
finding  that  the  claim  against  the  doctor  dealt  with  the  separate  facts  of  Strominger=s 
post‐fall medical treatment rather than wheelchair accommodations within the jail. See 
No. 14‐1310                                                                                  Page 5 
 
George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); Chavez v. Illinois State Police, 251 F.3d 
612, 632 (7th Cir. 2001). 
        Strominger  finally  argues  that  the  district  court  wrongly  declined  to  recruit 
counsel—first  at  the  complaint  stage,  when  he  filled  out  only  a  standard  prison  form 
that  could  not  have  provided  enough  information  to  reflect  his  competence  to  litigate 
on his own, as well as at later stages when the court repeatedly denied his requests with 
little explanation. The district court did not abuse its discretion in denying any of these 
requests.  At  each  stage  of  the  litigation,  the  court  determined  that  Strominger  was 
familiar with the factual circumstances surrounding his claims and could follow court 
procedures  and  submit  adequate  filings.  See  Henderson  v.  Ghosh,  755  F.3d  559,  564B66 
(7th Cir. 2014); Olson, 750 F.3d at 711B12; Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) 
(en banc). Although deliberate‐indifference cases can raise complex state‐of‐mind issues 
that may be difficult for pro se litigants, see Olson, 750 F.3d at 711B12; Santiago v. Walls, 
599  F.3d  749,  762  (7th  Cir.  2010),  Strominger=s  case  did  not  present  this  degree  of 
complexity.  Romanelli  v.  Suliene,  615  F.3d  847,  852  (7th  Cir.  2010)  (denying  request  for 
counsel  in  deliberate  indifference  case  was  not  abuse  of  discretion  because  plaintiff 
simply needed to show defendants consciously disregarded a serious need). 
                                                                                       AFFIRMED.